Citation Nr: 0823924	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the thoracic spine at T11.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to June 
1991 and from December 12, 2001 to November 12, 2002.  He 
also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran testified before a Hearing Officer in a hearing 
at the RO in November 2004.  

In April 2007, this matter was remanded by the Board for 
further development and adjudication.  This having been 
completed, the case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran currently is not shown to have a thoracic 
spine disability due to any event or incident of his periods 
of active service, or hypertension due to an event or 
incident of his first period of active service.  

2.  The medical record is clear and unmistakable in showing 
that hypertension preexisted the veteran's second period of 
active service and did not undergo an increase in severity 
beyond natural progress during the veteran's second period of 
active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a thoracic spine disability due 
to disease or injury that was incurred in or aggravated by 
active service, or hypertension due to disease or injury that 
was incurred in or aggravated by the veteran's first period 
of active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Hypertension preexisted the veteran's second period of 
active service and was not aggravated by the second period of 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in February 2003, March 2004, and 
April 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  And the veteran was provided with adequate notice of 
the evidence which was not of record, additional evidence 
that was necessary to substantiate the claims, and he was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the RO, and statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that this matter has been 
remanded for additional development, to include a VA 
examination.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension and 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  

In addition, a veteran who served during a period of war is 
presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at 
the time of examination, acceptance and enrollment.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
38 C.F.R. § 3.304(b).  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.         § 1111 to the 
extent that it states that the presumption of soundness may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  See also Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Determination regarding service connection are to be based on 
a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

A.  Hypertension.

With respect to the veteran's claim for hypertension, the 
veteran's medical records indicate that the veteran did not 
have hypertension during his first period of service or 
within one year after the first period of active service.  
The veteran's service treatment records from this period 
indicate one blood pressure reading that could be considered 
hypertensive.  There is, however, no confirmed diagnosis of 
hypertension nor any evidence of treatment for hypertension 
during this period of active service or within one year 
afterwards.  

After the veteran's first period of active service, the 
veteran's medical records indicate that the veteran was 
diagnosed with hypertension in approximately 2000 and was 
prescribed medication in connection with the condition.  In 
addition, the medical records from his second period of 
active service indicate that the veteran had hypertension 
during this period and was seen for ongoing treatment with 
respect to this condition.  

The Board also notes that the veteran, during his November 
2004 RO hearing, testified that he had been started on 
medication for his hypertension in July 2000 before his 
National Guard unit had been activated.  The veteran, 
however, also testified that his previously diagnosed 
hypertension was aggravated by his second period of active 
service.  He believed that the stress from his job as heavy 
wheel vehicle inspector had caused his hypertension to 
worsen.  

The Board therefore remanded this matter in April 2007, 
finding that a VA examination was warranted in order to 
ascertain the extent and likelihood of progression of the 
claimed hypertension during service.   This examination took 
place in March 2008.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  The examiner also noted that the 
veteran's medical records indicate that the veteran was 
diagnosed with hypertension in approximately 2000 prior to 
the veteran's second period of active service.  The examiner 
reported the veteran's medical history for the record and 
noted the veteran's ongoing treatment for hypertension on 
active duty in 2001 and 2002.  After a thorough examination, 
the examiner diagnosed the veteran with essential 
hypertension and stated that "[t]his veteran's essential 
hypertension was not aggravated by his military service." 
The examiner also stated that "I could not find 
documentation of significant BP increases related to military 
service.  This veteran's hypertension was diagnosed between 
his military services...apparently in 2000.  This makes this a 
pre-existing condition.  Review of his military medical 
records during his latter period of service does not reveal 
any evidence or suggest that his hypertension progressed nor 
in the 1 year post service was there evidence to suggest a 
worsening of his condition and therefore was not aggravated 
by his military service."

Based on the foregoing, the Board determines that the medical 
evidence in this case constitutes clear and unmistakable 
evidence demonstrating that the veteran's hypertension 
existed before his second period of active service.  The 
Board further finds that the medical evidence does not 
demonstrate that the veteran's pre-existing hypertension 
increased in severity during service.  The Board therefore 
concludes that the presumption of soundness under 38 U.S.C.A. 
§ 1111 is rebutted by clear and unmistakable evidence 
demonstrating that the veteran's hypertension preexisted the 
veteran's second period of active service and was not 
aggravated by such service.  

In addition, the medical evidence is against a finding that 
the veteran had hypertension during his first period of 
active service or within one year thereafter.  As noted 
above, the veteran was not diagnosed with or treated for 
hypertension during his first period of active service or 
within one year thereafter.  And the March 2008 VA examiner, 
that examined the veteran and his claims file in connection 
with the claim, determined that the veteran's hypertension 
was diagnosed between his periods of active service, in 
approximately 2000.  This was also acknowledged by the 
veteran in his testimony before the RO.  

While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against a 
finding of service connection hypertension.

B.  Thoracic spine

Next, with respect to the veteran's thoracic spine claim, the 
Board notes that, during his second period of active service, 
the veteran is shown to have injured his shoulders and back 
in May 2002 when he dove into a shallow lake.  

Following his release from his second period of active 
service, in a January 2003 private medical record, the 
examiner noted that the veteran had an osteophyte (bone spur) 
at thoracic vertebrae 11.  

During an August 2003 VA examination, the veteran complained 
of having continued neck and spine pain as a result of the 
diving accident.  The veteran was diagnosed with degenerative 
disc disease at L4-L5 and possible degenerative disc disease 
at T11, not symptomatic at the present time.  However, the X-
ray studies of the thoracic spine at that time were reported 
to be negative.  

The RO granted service connection for degenerative disc 
disease of the lumbar spine and degenerative arthritis of the 
cervical spine (claimed as arthritis of the neck) in 
September 2003.  

During his RO hearing in November 2004, the veteran asserted 
that the same diving incident had caused the changes in the 
thoracic region of the spine.  

The veteran also submitted a November 2004 statement from his 
private physician who opined that the current disability 
manifested by chronic back pain of the lower thoracic and 
lumbar spine was at least as likely as not related to, caused 
or aggravated by the injury suffered during his period of 
service.  

Based on this record, in April 2007, the Board remanded this 
matter for a VA examination in order to determine the nature 
and likely etiology of the claimed thoracic spine disorder.  
This examination took place in March 2008.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
medical history was reviewed for the record.  After examining 
the veteran, the examiner opined that "[t]his veteran's 
thoracic spine condition was not caused nor aggravated by his 
military service."  The examiner went on to state that 
"although [the] veteran was found to have an osteophyte at 
T-11 ... and thoracic scoliosis ... neither condition is found to 
be service related or connected.  His osteophyte was an 
incidental finding on an x-ray that was prior to his diving 
accident."  The examiner also noted that the veteran's 
diving incident could have led to an aggravation of his 
thoracic spine condition, but stated that there was 
insufficient evidence to suggest this and that it would be 
speculation to conclude that there was aggravation secondary 
to his second period of military service.

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a thoracic 
spine disability is not warranted.  While the veteran has 
been noted to have a thoracic spine condition, the March 2008 
VA examiner, who examined the veteran and his claims file in 
connection with the claim, found that this condition was not 
related to the veteran's military service.

In this regard, the Board notes that the veteran submitted a 
November 2004 statement from his private physician who opined 
that the current disability manifested by chronic back pain 
of the lower thoracic and lumbar spine was at least as likely 
as not related to, caused or aggravated by the injury 
suffered during his period of service.  This opinion, 
however, predates that the March 2008 VA examination report 
and also does not indicate whether the veteran's medical 
records were reviewed in connection with the opinion.  In 
addition, this opinion does not single out the veteran's 
thoracic spine condition, but refers to both the lower 
thoracic spine and the lumbar spine.  On these facts, the 
Board finds that March 2008 VA examination to be more 
reliable.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished decision), 
cert. denied 120 S.Ct. 1251 (2000) (it is not error for the 
Board to value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

In addition, with respect to the March 2008 VA examiners 
comments regarding whether the veteran's thoracic spine 
condition may have been aggravated by the veteran's in-
service diving incident, the Board reiterates that 
entitlement to service connection may not be based on 
speculation or remote possibility.  An opinion noting only 
that the veteran's condition "could" possibly be aggravated 
or related to service or a service-connected condition is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

Finally, the Board notes that the medical records from the 
veteran's first period of active service are silent with 
respect to a thoracic spine condition in service or within a 
year of service.  
While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against a 
finding of service connection for a thoracic spine 
disability. 


ORDER

Service connection for hypertension is denied.  

Service connection for claimed degenerative disc disease of 
the thoracic spine at T11 is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


